DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114. Applicants’ submission filed on 06/03/21 has been entered. 
Applicants’ Amendments
2)	Acknowledgment is made of Applicants’ amendments filed 10/06/21 and 06/03/21 in response to the final Office Action mailed 12/03/20.
	The amendment filed 10/06/21 is non-compliant under 37 CFR 1.121 in that the amendment to claims 55, 141 and 143 is not relative to the immediate prior compliant version filed 06/03/21 with regard to the marking indicated via underlining at lines 4 and 5 of claims 55 and 143, and line 4 of claim 141. Appropriate correction is needed.
Status of Claims
3)	Claims 55, 74, 141 and 143 have been amended via the amendment filed 06/03/21.
Claims 55, 74, 124-126 and 128-153 are pending.
The examination has been extended to the Mycobacterium smegmatis non-ica/pga PNAG-positive pathogen species.
New claims 144-153 are withdrawn from consideration as being directed to a non-elected species. See 37 C.F.R 1.142(b) and M.P.E.P § 821.03.
Claims 55, 74, 124, 125, 128-131 and 141-143 are under examination.
Information Disclosure Statements
4)	Acknowledgment is made of two of Applicants’ Information Disclosure Statements filed 06/03/21.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Prior Citation of Title 35 Sections
5)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  	
Prior Citation of References
6)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.	
Objection(s) Withdrawn 
7)	The objection to claims 55 and 143 made in paragraph 24 of the Office Action mailed 12/03/20 is withdrawn in light of Applicants’ amendment to the claims.
Rejection(s) Withdrawn 
8)	The rejection of claims 55, 124, 125, 128-131 and 141-143 made in paragraph 16 of the Office Action mailed 12/03/20 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the claim amendments and the new rejection set forth below to address the claims as amended. 
9)	The rejection of claim 74 made in paragraph 18 of the Office Action mailed 12/03/20 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicants’ amendment to the claim. 
10)	The provisional rejection of claims 141 and 142 made in paragraph 23 of the Office Action mailed 12/03/20 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 14-22 and 25-32 of the co-pending application 16/005,647 is withdrawn in light of the new rejection set forth below over the US patent 10,906,962 (Applicants’ IDS), now issued from application 16005647. 	
Rejection(s) under 35 U.S.C § 102 Maintained
11)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

12)	The rejection of claims 141 and 142 made in paragraph 20 of the Office Action mailed 12/03/20 under 35 U.S.C § 102(b) as being anticipated by Pier et al. (US 20060115486 A1, of record) (‘486) as evidenced by the article entitled ‘Pneumococcal Disease, Transmission and Those at High Risk, CDC Control and Prevention, September 2017 (of record) is maintained. 
	Applicants contend that ’486 does not teach treatment of subjects at risk of having an infection by the non-ica/pga PNAG-positive pathogens recited in the claims and the CDC Article does not cure this deficiency. Applicants state that the Office has not established that every time the methods described in ’486 were practiced, prevention of infection in a subject at risk of having an infection by the non-ica/pga PNAG-positive pathogens recited in the claims occurred.
Applicants argue that it cannot be said that the method of ’486 necessarily treated subjects at risk of having an infection from a non-ica/pga PNAG positive pathogen. Applicants assert that at the time of filing, it was not known in the art that non-ica/pga PNAG positive pathogens recited in claims 141 and 142 expressed PNAG. Applicants submit that ’486 does not disclose all the limitations of claims 141 and 142, even when the CDC Article is taken into consideration and that ’486 does not anticipate the claims. 
Applicants’ arguments have been carefully considered, but are not persuasive. 
	The claimed method is a method of administering. The only required step of the claimed method is administering to a warm-blooded mammalian subject at risk of developing an infection by a non-ica/pga PNAG-positive pathogen such as S. pneumoniae or M. smegmatis an effective amount of a dPNAG-specific antibody genus or a dPNAG-specific antibody fragment thereof, also a genus. Unlike the method of claim 55, said mammalian subject is not required to be having said infection. As per the definition provided in the as-filed specification, the recited subject at risk of developing an infection by a non-ica/pga PNAG-positive pathogen includes or encompasses populations or subjects including, preferably a human subject, at least neonatal subjects, immunocompromised subjects such as those receiving chemotherapy, immunocompromised human subjects such as AIDS patients, neonates etc. See lines 3-14 of page 24 and lines 9-11 of page 25 of the substitute specification filed 12/12/2017. The intended use of the claimed method is to prevent a disease resulting from an infection by a recited non-ica/pga PNAG-positive pathogen. 
The teachings of Pier et al. (‘486) meet the claim limitations. Pier’s (‘486) method of administering comprises administering the F598 monoclonal antibody, the same monoclonal antibody species described in the instant application, to human subjects that are identified in the instant application as preferred human subjects at risk of developing an infection by a non-ica/pga PNAG-positive pathogen. Two identical products administered to the same subject species cannot have mutually exclusive properties or effects.). “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.” In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). When “a claimed new benefit or characteristic of an invention otherwise in the prior art” is an inherent property of the old invention, “the new realization alone does not render the old invention patentable.” Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377 (Fed. Cir. 2005).  
As set forth previously, Pier et al. (‘486) expressly disclosed a method of administering to subjects encompassed within the scope of the instant application an effective amount of the isolated F598 antibody derived from the hybridoma deposited as PTA-5931 or an antibody fragment thereof.  The subjects administered with the F598 antibody or its fragment were humans, including immunocompromised subjects, AIDS patients, patients undergoing chemotherapy, and neonates, the very same subjects identified by Applicants at 3-14 of page 24 and lines 9-11 of page 25 of the substitute specification filed 12/12/2017, and therefore qualify as subjects at risk of developing an infection by a non-ica/pga poly-N-acetyl glucosamine (PNAG)-positive S. pneumoniae.  The antibody was administered parenterally, i.e., via subcutaneous, intravenous, intramuscular, intraperitoneal, intrasternal routes, or via infusion.  The antibody was administered locally.  The antibody was conjugated to a cytotoxic agent.  The subject treated was a human subject having an indwelling prosthesis or medical device. See claims 52, 18, 17, 1 and 105; paragraphs [0261], [0022], [0031] and [0035]; the first two sentences of paragraph [0222]; the first sentence of paragraph [0223]; the last sentence of paragraph [0031]; paragraphs [0224], [0225], [0228] and [0230]; and the second sentence of paragraph [0226]. 
As set forth previously, the method of administering to the human subject an effective amount of the F598 antibody, the very same antibody administered by Applicants or its fragment to the very same warm-blooded mammalian subjects as taught by Pier et al. (‘486), meets the required method step of the instant claims. Accordingly, the administered F598 antibody or its fragment is expected to specifically recognize the PNAG irrespective of whether it is expressed by an ica/pga PNAG-positive pathogen or a non-ica/pga PNAG-positive pathogen and therefore, the prior art method anticipates the instant claims, absent a showing that the PNAG of ica/pga PNAG-positive pathogens and the PNAG of non-ica/pga PNAG-positive S. pneumoniae pathogens are structurally distinct. All the effects, therapeutic and/or prophylactic or otherwise and the pathogen load-reducing effect resulting from Pier’s (‘486) administration of the effective amount of the F598 antibody derived from the hybridoma deposited as PTA-5931 are the intrinsic effects resulting therefrom.  Note that two identical products cannot have mutually exclusive properties. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable”).  In the instant case, the two identical antibodies, i.e., the F598 antibody or its fragment, administered in the prior art method in an effective amount to the very same warm-blooded mammalian human subjects as disclosed in the as-filed specification, cannot result in any therapeutic and/or prophylactic effects other than the therapeutic and/or prophylactic effects elicited by the F598 antibody or its fragment administered in the instantly claimed method.  That immunocompromised human subjects such as AIDS/HIV patients, human patients undergoing chemotherapy, and human neonates are at risk of developing an infection by S. pneumoniae pathogen, is very well known in the art. For example, see the teachings of the evidentiary article entitled ‘Pneumococcal Disease, Transmission and Those at High Risk, CDC Control and Prevention, September 2017 (of record). “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.” In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). When “a claimed new benefit or characteristic of an invention otherwise in the prior art” is an inherent property of the old invention, “the new realization alone does not render the old invention patentable.” Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377 (Fed. Cir. 2005). The rejection stands.
13)	The rejection of claim 141 made in paragraph 21 of the Office Action mailed 12/03/20 under 35 U.S.C § 102(b) as being anticipated by Vlock et al. (In: Abstracts of the 50th Interscience Conference on Antimicrobial Agents and Chemotherapy (ICAAC), Boston, MA, USA. American Society for Microbiology, Abstract G1-1654, page 329, September 12-15, 2010, of record) as evidenced by Nagy et al. (In: Recombinant Antibodies for Infectious Diseases. (Ed) Theam Soon Lim. Advances in Experimental Medicine and Biology 1053, Chapter 7, Springer, pages 119-154, 2017) is maintained. 
Applicants assert that Vlock is silent with respect to treating subjects at risk of having an infection with S. pneumoniae and Vlock does not disclose that the non-ica/pga PNAG-positive pathogens of the claims express PNAG. Applicants cite case law and state that inherency may not be established by probabilities or possibilities and the mere fact that a certain thing may result from a given set of circumstances is not sufficient. Applicants state that Vlock cannot inherently anticipate the pending claims because it is not inevitable that any subject in the phase I trial would be successfully treated to prevent an infection by S. pneumoniae. Applicants submit that the aim of the phase I trial is not efficacy but rather safety and tolerability of the administered agent while efficacy is assessed primarily in a phase 3 trial. Applicants state that efficacy of the PNAG antibody in subjects at risk of having an infection was not monitored nor evaluated in the cited phase I trial. Applicants contend that it is completely unknown if the healthy test subjects were exposed to a pathogen following administration of the antibody and whether the antibody prevented any infection from developing, as none of this was controlled by the study. 
Applicants’ arguments have been carefully considered, but are not persuasive. 
	The claimed method is a method of administering. The only required step of the claimed method is administering to a warm-blooded mammalian subject at risk of developing an infection by a non-ica/pga PNAG-positive pathogen such as S. pneumoniae an effective amount of a dPNAG-specific antibody or a dPNAG-specific antibody fragment thereof. Unlike the method of claim 55, said mammalian subject is not required to be having said infection. As per the definition provided in the as-filed specification, the recited subject at risk of developing an infection by a non-ica/pga PNAG-positive pathogen includes or encompasses populations or subjects including, preferably  human subjects. See lines 3-14 of page 24 and lines 9-11 of page 25 of the substitute specification filed 12/12/2017. The administered antibody or the antibody fragment thereof is dPNAG-specific irrespective of dPNAG’s source, extent of de-N-acetylation, and whether or not said antibody was raised using a dPNAG-protein conjugate or PNAG-protein conjugate. The administered antibody or the antibody fragment thereof is not required to selectively bind to PNAG and dPNAG on a non-ica/pga PNAG-positive pathogen. The intended use of the claimed method is to prevent a disease resulting from an infection by a recited non-ica/pga PNAG-positive pathogen. The teachings of Vlock et al. meet the claim limitations. Vlock’s method of administering comprises administering the F598 monoclonal antibody, the same monoclonal antibody species described in the instant application, to human subjects that are identified in the instant application as preferred human subjects at risk of developing an infection by a non-ica/pga PNAG-positive pathogen. Two identical products administered to the same subject species cannot have mutually exclusive properties or effects.   et al.		
	Vlock et al. taught the phase I clinical trial in adult humans of the fully human, PNAG-specific monoclonal antibody, F598.  Applicants have previously acknowledged such a phase I clinical trial in humans.  Said phase 1 clinical trial necessarily involves the step of administering an effective amount of the PNAG-specific F598 antibody to humans, i.e., preferred human subjects identified by Applicants at lines 10 and 11 of page 24 of the instant specification.
Therefore, the prior art human subjects administered with the F598 antibody, the very same antibody administered by Applicants, qualify as subjects at risk of developing an infection by at least S. pneumoniae and as subjects that do get naturally exposed to S. pneumoniae after the antibody administration. All the effects, therapeutic and/or prophylactic or otherwise and the disease-preventing effect, resulting from Vlock’s administration of the effective amount of the antibody derived from the hybridoma deposited as PTA-5931 to human subjects are the intrinsic effects resulting therefrom. That the amount of the F598 administered to humans in a phase 1 clinical trial serves as an effective amount in a human subject at risk of developing an infection as recited in the instant claim is inherent in and flows from the teachings of Vlock et al. in light of what is known in the art. For example, Nagy et al. teach that a single dose of the F598 antibody administered to adult volunteers in a Phase 1 trial did show opsonophagocytic functional activity (i.e., efficacy) at all doses up to day 50.  See 3rd and 4th sentences of the first full paragraph of page 7 of Nagy et al.  Since the opsonophagocytic functional activity identified in the Phase 1 human clinical trial is one of the parameters of clinical efficacy recognized by those of skill in the art, the prior art method anticipates the instant claim. ‘To serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill.’ Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268, 20 USPQ2d 1746, 1749 (Fed. Cir. 1991).  Note that as long as there is evidence of record establishing inherency, failure of those skilled in the art to contemporaneously recognize an inherent property, function or ingredient of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999). Also note that the critical date of extrinsic evidence need not antedate the filing date.  See MPEP 2124.  
The teachings of Vlock et al. meet the claim limitations.  Vlock’s method of administering comprises administering the F598 monoclonal antibody, the same monoclonal antibody species described in the instant application, to human subjects that are identified in the instant application as preferred human subjects at risk of developing an infection by a non-ica/pga PNAG-positive pathogen. Two identical products administered to the same subject species cannot have mutually exclusive properties or effects. “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.” In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). When “a claimed new benefit or characteristic of an invention otherwise in the prior art” is an inherent property of the old invention, “the new realization alone does not render the old invention patentable.” Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377 (Fed. Cir. 2005). The rejection stands.
14)	The rejection of claims 141 and 142 made in paragraph 22 of the Office Action mailed 12/03/20 under the judicially created doctrine of non-statutory obviousness type double patenting as being unpatentable over claims 11 and 12 of US 9,458,227 B2 (of record) is maintained.  
	Applicants defer substantive rebuttal of the rejection until the claims are otherwise in an allowable form. MPEP § 804.
Applicants’ statement has been noted. A proper response to a non-statutory obviousness type double patenting that is not a provisional rejection must include filing of a terminal disclaimer or a traversal of the merits of the rejection. The rejection stands.
Double Patenting Rejection(s)
15)	Claims 141 and 142 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 and 12-15 of US patent 10,906,962 (Applicants’ IDS).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the above-identified claims of the ‘962 patent, drawn to methods of treating a subject at risk of developing an infection by a bacterial strain expressing PNAG comprising administering to said subject an effective of an antibody comprising the amino acid sequences of SEQ ID NO: 7, SEQ ID NO: 8 and SEQ ID NO: 9, a variant thereof, or an antigen-binding antibody fragment thereof read on the method of the instant claims and therefore anticipate the instant claims. As in In re Basell Pollolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008), the parts of the ‘962 patent which define a ‘subject’ expressly includes non-rodent human subjects including AIDS patients, patients undergoing chemotherapy, and neonates, the very same human subjects identified in the instant specification (and therefore qualify at least as subjects at risk of developing an infection by a non-ica/pga poly-N-acetyl glucosamine (PNAG)-positive pathogen) indicating that a human was intended to fall within the scope and meaning of the above-identified claims of the ‘962 patent. Note that ‘[The specification] may be used to learn the meaning of terms and in interpreting the coverage of a claim’ [Emphasis added]. In re Basell Pollolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). The method of the above-identified claims of the ‘962 patent meets the administering step of the instant claims and therefore is expected to necessarily elicit the same immunizing effects against an infection by a non-ica/pga poly-N-acetyl glucosamine (PNAG)-positive pathogen as the instantly claimed method. 
Rejection under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
16)	The following is a quotation of 35 U.S.C § 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
  
17)	Claims 55, 74, 124, 125, 128-131 and 141-143 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.     
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’ In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978). The analysis of whether the as-filed specification complies with the written description requirements calls for the Office to compare the scope of the claims with the scope of the description to determine whether Applicants have demonstrated possession of the full scope of the claimed invention at the time of the invention. In the instant application, an analysis of the scope of the claims and of the variant antibody genus and the antibody fragment genus indicates the following. 
	The independent claims 55, 141 and 143 are representative of the claimed invention. Claim 55, as amended, is drawn to a method comprising administering to a warm-blooded mammalian subject having an infection by a non-ica/pga PNAG-positive pathogen as recited, an effective amount of a dPNAG-specific antibody or dPNAG-specific antibody fragment to treat said infection in said mammalian subject. The independent claim 143, as amended, is also drawn to a similar method of treating said infection to reduce pathogen load in a warm-blooded mammalian subject having said infection. The non-ica/pga PNAG-positive pathogen species being examined currently is M. smegmatis. The method of treatment of claim 143 requires the administered dPNAG-specific antibody or dPNAG-specific antibody fragment thereof to reduce M. smegmatis pathogen load, whereas the method of claim 55 does not. The independent claim  141 is drawn to a method of administering to a warm-blooded mammalian subject at risk of developing an infection by non-ica/pga PNAG-positive M. smegmatis pathogen an effective amount of a dPNAG-specific antibody genus or a dPNAG-specific antibody fragment thereof.
Infections due to M. smegmatis encompass at least skin or soft-tissue infections, wound infections, prosthetic joint infections, osteomyelitis, endocarditis, corneal ulcer, pneumonia, peritonitis, pleural and pulmonary infection, disseminated infection and bacteremia. See Abstract and Discussion of Amanda et al. Infect. Dis. Practice 17: 349-351, 2009 and Butt et al. IDCases 15: e00523, pages 1-3, 2019. The dPNAG-specific antibody or dPNAG-specific antibody fragment thereof administered in the claimed methods is not limited to the F598 antibody species deposited as ATCC PTA-5931, but reach represents a large genus encompassing polyclonal antibodies, including naturally occurring dPNAG-specific IgG, IgM and IgA antibody species, monoclonal antibody species, engineered antibody species, human or humanized antibody species etc, each also recognizing fully acetylated PNAG, non-acetylated PNAG, or partially acetylated PNAG of various degree of acetylation or de-acetylation, which antibody species are required to treat one or more of the above-identified M. smegmatis infections in a warm-blooded mammalian subject including a human subject already having, already suffering from, or already diagnosed clinically or via positive culture to have such infection, with or without reducing the M. smegmatis load. Said antibody species of diverse structure, variable CDRs, and diverse PNAG and dPNAG epitope specificities administered in the method of claims 141-142 are required to prevent disease resulting from infections due to different strains of M. smegmatis in a warm-blooded mammalian subject including a human subject at risk of developing said disease and infections. Thus, the various species encompassed within the broad antibody genus are required elements of the claimed methods and therefore are an essential part of the claimed methods.  The warm-blooded mammalian subject having an infection by such a pathogen genus encompasses non-human and human warm-blooded mammalian subjects, including neonates, infants, toddlers, children, immune-sufficient and immune-deficient patients, immunocompromised patients such as cancer patients, AIDS patients, patients undergoing hemodialysis, transplantation patients, burnt patients, neutropenic subjects, hospitalized patients, diabetic patients, geriatric patients etc. In essence, the claimed method is a method of treating a human and non-human warm-blooded mammalian subject already having, already suffering from, or already diagnosed to have at least the above-identified M. smegmatis infections, comprising administering a polyclonal, monoclonal, engineered, human or humanized antibody, naturally occurring antibody species or a antibody fragment species thereof, that are specific to dPNAG of unlimited source and unspecified degree of acetylation or deacetylation, wherein the administered antibody genus or the antibody fragment genus is required to treat said infection or is expected to be immunotherapeutically effective in a pre-infected subject when administered post-infection. The term “infect” is defined in the Illustrated Stedman’s Medical Dictionary (24th Edition, Williams and Wilkins, London, page 707, 1982, of record) as “to enter, invade, inhabit, or to dwell internally”. See page 707. Infections due to the PNAG-positive M. smegmatis pathogen involve cell invasion by and growth or multiplication therein of said pathogen, and the recited antibody genus or the antibody fragment genus is required to be administered as an independent therapeutic regimen or as an adjunctive agent to said subjects already having such an infection. The administered antibody genus or the antibody fragment genus is required to be administered as an independent therapeutic regimen or as an adjunctive agent to warm-blooded mammalian subjects at risk of developing such an infection wherein it is required to prevent disease resulting from such an infection. However, a review of the instant specification indicates that at the time of the invention, Applicants were not in possession of said methods of administration of the recited antibody genus or antibody fragment genus that treats an already occurring M. smegmatis infection, reduces M. smegmatis load, and prevents a disease resulting from M. smegmatis infection.
	Under the written description provision of the 35 U.S.C § 112(a) or 112, first paragraph, the structure of a representative number of structurally variable and epitope specificity-wise variable antibody species encompassed within the claimed broad genus is required to be correlated with the above-identified M. smegmatis infection-treating, M. smegmatis disease-preventing, and M. smegmatis pathogen load-reducing requisite functions. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  The written description requirement can be met by describing the claimed subject matter to a person skilled in the art using sufficiently detailed, relevant identifying characteristics such as functional characteristics, and correlating those functional characteristics with a disclosed structure. See Enzo Biochem v. Gen-Probe, 323 F.3d 956, 964, 967, 968 (Fed. Cir. 2002). A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed, Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").
Furthermore, the written description inquiry is case and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372.  A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372 [Emphasis added]. According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts, as in the instant case, are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts.    
	In the instant application, the precise structure of the dPNAG-specific antibody genus or the antibody fragment genus has not been correlated with the requisite M. smegmatis infection-treating, M. smegmatis pathogen load-reducing, and M. smegmatis infection-preventing functions in a warm-blooded mammalian subject having the M. smegmatis infection and at risk of developing the infection respectively. Table 1 of the as-filed specification shows that chitinase-resistant, dispersin B-sensitive PNAG was detected in a strain of Mycobacterium smegmatis by one single antibody species, Mab F598, that has been referred to as a PNAG-specific monoclonal all through the as-filed specification. However, the claimed methods are not methods of detecting Mycobacterium smegmatis that may possess a non-ica/pga PNAG using the PNAG-specific F598 monoclonal antibody species. Instead, the claimed methods are methods of treating and preventing Mycobacterium smegmatis infections by administering dPNAG-specific antibody genus of variable structure or a dPNAG-specific antibody fragment genus of variable structure, which were not in Applicants’ possession at the time of the invention. A mere statement that the invention includes a method of administering to a warm-blooded mammalian subject having an infection by a non-ica/pga PNAG-positive S. smegmatis infection at risk of developing such infection to treat or prevent said infection as claimed comprising administering the recited antibody genus or the recited antibody fragment genus, is insufficient to meet the written description requirement of the claimed invention. For example, whether or not the currently encompassed naturally-occurring dPNAG-specific antibody species and their fragment species and d-PNAG antibody species elicited by naturally occurring PNAG or synthetic oligo-beta-(1->6) linked N-acetylglucosamines (GlcNAc) conjugated to a carrier protein even recognize M. smegmatis pathogen strains, let alone treat and prevent bacteremic, disseminated and/or non-disseminated M. smegmatis infections, or reduce M. smegmatis pathogen load is not established. This is important because with regard to the naturally occurring PNAG-specific antibody species, the art recognized that these antibody species are known to be common in humans and animals as antibodies binding primarily to the highly acetylated glycoform of PNAG, but are not protective against infections due to lack of deposition of complement opsonins. See abstract of Cywes-Bentley et al. PNAS, E2209-E2218, 28 May 2013 (of record). Cywes-Bentley et al. also taught that the antibodies elicited by synthetic oligo-beta-(1->6) linked N-acetylglucosamines (GlcNAc) conjugated to a carrier protein, as opposed to the antibodies elicited by synthetic oligomers of beta-(1->6) linked glucosamines (GlcNH2), do not engage the serum complement cofactor system needed for protective immunity. See first full paragraph of page E2210 of Cywes-Bentley et al. Naturally occurring dPNAG-specific antibody species and their antibody fragment species elicited by synthetic oligo-beta-(1->6) linked N-acetylglucosamines (GlcNAc) conjugate are encompassed within the scope of the dPNAG-specific antibody genus and the dPNAG-specific antibody fragment genus administered in the claimed methods. As set forth supra, with regard to the currently examined M. smegmatis pathogen species, the disclosure in the as-filed specification is limited to a mere showing of detection of chitinase-resistant, dispersin B-sensitive PNAG in one strain of Mycobacterium smegmatis. See Table 1. This is insufficient to show possession of the broadly recited, variable anti-dPNAG antibody genus and the antibody fragment genus having anti-M. smegmatis therapeutic and prophylactic functions that is administered in the claimed methods and the full scope of the claimed methods since the art set forth supra documented that antigen-binding antibodies are not necessarily functional antibodies having pathogen-opsonizing functions. No methods were in Applicants’ possession wherein the variant antibody genus encompassed within the scope of the claims was administered to a warm-blooded mammalian subject who already had culture-confirmed M. smegmatis infection or prior to getting infected with M. smegmatis pathogen, wherein the method treated the subject having a M. smegmatis infection, or prevented a disease resulting from M. smegmatis infection. Neither the instant specification nor the art of record shows that a representative number and variety of antibodies that bind to any one of the multitude of epitopes may be present in dPNAG or PNAG of differing de-acetylation are capable of treating or preventing M. smegmatis infections or a disease that develops from such infections, and capable of reducing M. smegmatis pathogen load, as is required in the claimed methods. The administered antibody genus was not in Applicants’ possession, the species of which genus are required to have the above-identified  functions.
	To satisfy the written description provision of 35 U.S.C § 112 (pre-AIA ), first paragraph or 35 U.S.C § 112(a), a convincing structure-function relationship must exist between the structure of a representative number of the administered dPNAG-specific antibody species and a representative number of the administered dPNAG-specific antibody fragment species and their requisite systemic and non-systemic non-ica/pga PNAG-positive M. smegmatis infection-treating therapeutic function(s) and non-ica/pga PNAG-positive M. smegmatis disease-preventing prophylactic function(s) as well as M. smegmatis pathogen load-reducing functions. The administered genus of ‘dPNAG-specific antibody’ or ‘dPNAG-specific antibody fragment thereof’ encompasses antibody and antibody fragment species specific to native deacetylated PNAG (d-PNAG) from ica/pga PNAG-positive pathogens and native dPNAG from non-ica/pga PNAG-positive pathogens if it exists, antibody and antibody fragment species specific to d-PNAG, and antibody and antibody fragment species specific to dPNAG but not to PNAG. At the top of page 8 of their Amendment/Remarks filed 06/03/2021, Applicants state that the antibodies and antigen-binding fragments thereof bind to an epitope that is present in deacetylated PNAG as well as more highly acetylated version of PNAG. Thus, the administered genus of antibodies includes those that are directed to PNAG acetylation-dependent epitopes and/or non-acetylated PNAG backbone epitopes. These antibody species are required to be correlated with the therapeutic function of treating warm-blooded mammalian subject species having an infection by non-ica/pga PNAG-positive M. smegmatis pathogen species. These antibody species are required to be correlated with the prophylactic function of preventing diseases resulting from non-ica/pga PNAG-positive M. smegmatis infection. The available information in the art indicates that these classes of antibodies are known in the art to differ in their ability to kill and protect against infection by S. aureus, an ica/pga PNAG-positive pathogen species. See Kelly-Quintos et al. infect. Immun. 74: 2742-2750, 2006 (of record). That such diverse classes of antibodies have the optimal functional capacity to ‘prevent disease’ resulting from an infection due to the non-ica/pga PNAG-positive M. smegmatis pathogen or ‘treat’ warm-blooded mammalian subject species including humans having an infection due to the non-ica/pga PNAG-positive M. smegmatis pathogen is not established. This is critically important because fully human monoclonal antibodies produced to PNAG antigen were known to vary in their properties of binding to native PNAG and dPNAG, and vary in their immunologic and protective characteristics. For example, see the last full sentence of page 2742 of Kelly-Quintos et al. infect. Immun. 74: 2742-2750, 2006 (of record). While the native level (>90%) of N-acetyl groups in S. aureus PNAG is known, the native level of N-acetyl groups (extent of de-N-acetylation) in PNAG among the numerous encompassed strains of non-ica/pga PNAG-positive M. smegmatis pathogen that infect various warm-blooded mammalian subject species including the human subject species, with or without having an indwelling medical device or prosthesis, is not disclosed. With regard to this issue, the art recognized the following (Gening et al. Infect. Immun. 78: 764-772, Feb. 2010, see left column of page 771) (of record) [Emphasis added]:
… the actual compositions of the PNAG molecules on bacterial surfaces are not precisely known and likely also vary by strain, species, and growth conditions.  

With this lack of knowledge, and the variability and uncertainty recognized in the art at the time of the invention, the capacity of any generic dPNAG-specific antibody species to treat infection due to non-ica/pga PNAG-positive M. smegmatis  pathogen strains of the claimed scope in warm-blooded mammalian subject species including human species, or to prevent diseases resulting from said infections, was not predictable. With regard to this issue, even more than four years after the effective filing date of the instant application, the state of the art taught the following (see Summary; the sentence bridging pages 2 and 3; and page 14 of Skurnik et al. Expert Rev. Vaccines 15: 1041-1053, pages 1-26, August 2016, of record) [Emphasis added]:
Those of us working on developing vaccines and MAbs to PNAG are cautiously optimistic about our chances to have a major impact on human and animal health, but also fully cognizant of the challenges, roadblocks and potential of unanticipated consequences that confront the clinical development of all drugs.

A difficult to predict consequence impacting the field might entail the success of immunity to PNAG in preventing infections with some pathogens, but possibly exacerbating infections by others, as antibody-mediated enhancement of infection is not unknown in infectious disease…. Overall, significant clinically relevant results in humans with the MAb ….. will be obtained in the next five years. These likely will determine the potential success or failure of targeting PNAG with a broad-spectrum antibody …

On the down-side, use of the MAb in humans …. is quite limited …… Long-term effects are not known, nor is the duration of immunity, and whether protective antibody isotypes will be universally induced cannot be predicted from the small sample sizes tested to date.

Many interesting questions remain related to the diversity of genes and proteins producing PNAG in so many different species, including their functions ….., how highly conserved the overall PNAG structure is, and how essential PNAG is to a given microbe’s fitness for survival.

That the broadly claimed method of treating non-ica/pga PNAG-positive M. smegmatis infections, with or without reducing the pathogen load, and the method of preventing the diseases resulting from said infections as claimed was not in Applicants’ possession at the time of the invention is evident from the lack of disclosure in the as-filed specification and by the disclosures in the art well after the effective filing date of the instant application. For example, Roux et al. (J. Antimicrob. Chemother. 67: 2785-2787, 16 August 2012, of record) provide teachings documenting serious challenges and difficulties involved in the clinical development of PNAG-specific monoclonal therapies and in predicting study populations for evaluating the prophylactic or therapeutic effects of such antibodies. See first sentence of the paragraph bridging pages 2786 and 2787 of Roux et al. set forth below: 
Defining the proper population of patients to target is a major challenge in the clinical development of PNAG-specific immunotherapies, as predicting which individuals might develop an infection due to an MDR pathogen is quite difficult. 

This is important because the amount of the dPNAG-specific antibody genus or dPNAG-specific-antibody fragment genus specific to PNAG acetylation-dependent epitopes and/or to nonacetylated PNAG backbone epitopes and/or partially de-acetylated PNAG epitopes, that is ‘effective’ in treating a warm-blooded mammalian subject including a human subject, already having a culture-proven systemic or non-systemic infection caused by non-ica/pga PNAG-positive M. smegmatis pathogen is not disclosed in the as-filed specification. Likewise, an amount of the dPNAG-specific antibody genus or the dPNAG-specific-antibody fragment genus specific to PNAG acetylation-dependent epitopes and/or to nonacetylated PNAG backbone epitopes and/or partially de-acetylated PNAG epitopes, that is ‘effective’ in preventing diseases due to infections by non-ica/pga PNAG-positive M. smegmatis pathogen in a warm-blooded mammalian subject including a human subject is not disclosed in the as-filed specification. Clearly, there is lack of structure-function correlation for the variable antibody genus and the antibody fragment genus administered in the claimed methods. Absent a detailed and specific description of the structure of a representative number of or at least a substantial number and variety of the members or species within the broad dPNAG-specific antibody genus and the broad dPNAG-specific antibody fragment genus, those of skill in the art could not immediately recognize that Applicants were in possession of the claimed methods that requires administration of a genus of dPNAG-specific antibodies or a genus of dPNAG-specific antibody fragments, each correlated with the requisite non-ica/pga PNAG-positive M. smegmatis infection-treating therapeutic function, pathogen load-reducing function as well as non-ica/pga PNAG-positive M. smegmatis disease-preventing prophylactic function. A mere plan or wish is insufficient to satisfy the provisions of 35 U.S.C § 112(a) or (pre-AIA ), first paragraph. With regard to the written description of a genus, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient  representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that "merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim's functional boundaries."). Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 U.S.P.Q.2d 1780, 1790, 2014 BL 183329, 12 (Fed. Cir. 2014).  
	In sum, at the time of the invention, Applicants were not in possession of the methods as claimed. Note that Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991) states “we hereby reaffirm, that 35 U.S.C § 112 (pre-AIA ), first paragraph, requires a ‘written description of the invention’ which is separate and distinct from the enablement requirement”. In re Ruschig, 379 F.2d 990 (CCPA 1967) states that written description is one of three distinct requirements under 35 U.S.C § 112 (pre-AIA ), first paragraph. MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’. It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed.Cir.1991).  The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117.  The actual evidence of an actual reduction to practice with administration of a representative number of dPNAG-specific antibody species or dPNAG-specific antibody fragment species within the broad genus administered in the claimed methods, the structure of each correlated with the requisite therapeutic and prophylactic functions has not been disclosed in the instant application. Applicants have not shown that the genus invention was ‘ready for patenting’ and that the invention was complete. Particularly with regard to the F598 antibody recited in instant claim 74, a post-filing publication documents that a phase II human clinical trial of the F598 antibody has been terminated.  For example, see third row in the chart depicted on page 141 of Nagy et al. (In: Recombinant Antibodies for Infectious Diseases. (Ed) Theam Soon Lim. Advances in Experimental Medicine and Biology 1053, Chapter 7, Springer, pages 119-154, 2017). Due to the therapeutic unpredictability in the art of infectious diseases, the lack of sufficient written description, and the lack of structure-function correlation for the variant antibody genus and the variant antibody fragment genus in the as-filed specification, those of skill in the art would not conclude that Applicants were in possession of the claimed scope and the variant antibody genus and the variant antibody fragment genus having the requisite anti-M. smegmatis therapeutic and prophylactic functions based on the data disclosed in the instant specification. Note that the written description provision of 35 U.S.C § 112 (pre-AIA ), first paragraph is severable from its enablement provision. Clearly, Applicants’ specification does not contain a written description sufficient to show they had possession of the claimed invention at the time the application was filed. The instant specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the variant antibody genus having the requisite functions and the full scope of the claimed invention at the time of filing.  
Rejection under 35 U.S.C § 112 (Pre-AIA ), Second Paragraph
18)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

19)	Claims 74 and 143 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicants regard as the invention.  
(a)	Claim 143 is ambiguous and indefinite in the relative limitation ‘reduce’. The term is not specifically defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of reduction, and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim.  The limitation fails to specifically and unambiguously set forth the metes and bounds of the claim such that a skilled artisan would be readily appraised of that which is claimed and the scope that is encompassed.  
(b)	Claim 74 is vague, ambiguous and indefinite in the limitation ‘an antigen-binding fragment’ of the antibody F598. Claim 74 depends from claim 55 wherein the antibody is a dPNAG-specific antibody. Is the recited ‘antigen-binding fragment’ any generic antigen-binding fragment of said antibody or is it the dPNAG-specific antibody fragment of said antibody?
Conclusion
20)	No claims are allowed.  
Correspondence
21)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and/or papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
22)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
23)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        


August, 2022